Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jori Fuller on 2/22/2022.

The application has been amended as follows: 

1.	(Currently amended) A thermoelectric module comprising:
a flexible film with an insulation characteristic, the film having a shape that is longer in a lengthwise direction than in a width direction;
a plurality of n-type thermoelectric elements and a plurality of p-type thermoelectric elements alternately arranged on a same surface of the film in the lengthwise direction of the film; and
first electrodes and second electrodes configured to alternately connect the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements at one side and an opposite side with respect to the width direction of the film in the lengthwise direction of the film to electrically connect the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements in series,
film 
wherein the film includes:
a central portion extending in the width direction of the film;
a first bending portion bent in a thickness direction of the central portion at one end of the central portion with respect to the width direction; and
a second bending portion bent in the thickness direction at an opposite end of the central portion with respect to the width direction and forming a U-shape facing the thickness direction together with the central portion and the first bending portion;
wherein each of the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements includes:
a center portion positioned on the central portion of the film;
a first portion bent in the thickness direction at one end of the center portion with respect to the width direction and positioned on the first bending portion of the film; and
a second portion bent in the thickness direction at an opposite end of the center portion with respect to the width direction and positioned on the second bending portion of the film and forming a U-shape facing the same direction as the U-shape of the film together with the center portion and the first portion;
wherein each of the first electrodes connects the first portion of one of the plurality of n-type thermoelectric elements and the first portion of one of the plurality of p-type thermoelectric elements; and
wherein each of the second electrodes connects the second portion of one of the plurality of n-type thermoelectric elements and the second portion of one of the plurality of p-type thermoelectric elements.



3.	(Previously presented) The thermoelectric module of claim 1, 
wherein one or more guide grooves are formed between the first bending portion and the central portion and between the second bending portion and the central portion to guide positions where the film is bent.

4.	(Original) The thermoelectric module of claim 1, wherein the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements have a predetermined thickness so as not to be broken when the film is bent, with the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements attached to the film.

5.	(Original) The thermoelectric module of claim 1, wherein the first and second electrodes are thicker than the plurality of n-type and p-type thermoelectric elements.

6.	(Previously presented) The thermoelectric module of claim 1, wherein, based on the width direction of the film, lengths of the first electrodes are less than or equal to half a length of the film respectively and lengths of the second electrodes are less than or equal to half a length of the film respectively, prior to the bending of the film.

7.	(Original) The thermoelectric module of claim 1, wherein the film includes a polymer material.

8.	(Original) The thermoelectric module of claim 1, further comprising:

wherein the film, the plurality of n-type thermoelectric elements, and the plurality of p-type thermoelectric elements are inserted into the support, and the first electrodes and/or the second electrodes are exposed outside the support.

9.	(Currently amended) A temperature modulating apparatus including a thermoelectric module, the temperature modulating apparatus comprising:
a cover layer exposed to the outside;
a support with an insulation characteristic, wherein the support has an upper surface adhering to the cover layer, and the thermoelectric module is inserted into the support; and
a heat dissipation foam adhering to a lower surface of the support, the heat dissipation foam being formed of a material with higher thermal conductivity than the support,
wherein the thermoelectric module includes:
a flexible film with an insulation characteristic, the film having a shape that has a width in a direction in which the cover layer, the support, and the heat dissipation foam are stacked and is longer in a lengthwise direction than in the width direction;
a plurality of n-type thermoelectric elements and a plurality of p-type thermoelectric elements alternately arranged on a same 
first electrodes and second electrodes configured to alternately connect the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements at one side and an opposite side with respect to the width direction of the film in the lengthwise direction of the film to electrically connect the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements in series, and

wherein the film includes:
a central portion extending in the width direction of the film;
a first bending portion bent in a thickness direction of the central portion at one end of the central portion with respect to the width direction; and
a second bending portion bent in the thickness direction at an opposite end of the central portion with respect to the width direction and forming a U-shape facing the thickness direction together with the central portion and the first bending portion;
wherein each of the plurality of n-type thermoelectric elements and the plurality of p-type thermoelectric elements includes:
a center portion positioned on the central portion of the film;
a first portion bent in the thickness direction at one end of the center portion with respect to the width direction and positioned on the first bending portion of the film; and
a second portion bent in the thickness direction at an opposite end of the center portion with respect to the width direction and positioned on the second bending portion of the film and forming a U-shape facing a same direction as the U-shape of the film together with the central portion and the first portion,
wherein each of the first electrodes connects the first portion of one of the plurality of n-type thermoelectric elements and the first portion of one of the plurality of p-type thermoelectric elements; and
wherein each of the second electrodes connects the second portion of one of the plurality of n-type thermoelectric elements and the second portion of one of the plurality of p-type thermoelectric elements.

10.	(Original) The temperature modulating apparatus of claim 9, wherein the film, the plurality of n-type thermoelectric elements, and the plurality of p-type thermoelectric elements are inserted into the support, the first electrodes are exposed to the outside through the upper surface of 

11.	(Original) The temperature modulating apparatus of claim 9, wherein the thermoelectric module include a plurality of thermoelectric modules,
wherein the plurality of thermoelectric modules are inserted into the support such that lengthwise directions of the plurality of thermoelectric modules are parallel to each other, and
wherein the temperature modulating apparatus further includes third electrodes configured to connect second electrodes of the plurality of thermoelectric modules to electrically connect the plurality of thermoelectric modules in series.

12.	(Original) The temperature modulating apparatus of claim 9, wherein the heat dissipation foam has through-holes formed through an upper surface and a lower surface of the heat dissipation foam to dissipate heat from the second electrodes, the upper surface of the heat dissipation foam being adjacent to the support and the lower surface of the heat dissipation foam being opposite to the upper surface of the heat dissipation foam.

13.	(Original) The temperature modulating apparatus of claim 9, further comprising:
a phase change material (PCM) layer disposed between the support and the heat dissipation foam to dissipate heat from the second electrodes.

14.	(Original) The temperature modulating apparatus of claim 9, further comprising:

a heat dissipation fan configured to force air flow in the heat dissipation duct.

15.	(Original) The temperature modulating apparatus of claim 9, further comprising:
a fastening structure configured to combine the cover layer and the support together,
wherein the fastening structure combines the cover layer and an area of the support where the thermoelectric module is not located.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 9, the prior art of record, specifically modified Li, discloses a thermoelectric module comprising “U-shaped” elements disposed between electrodes for serial connection within a module, however, fails to disclose or render obvious a configuration wherein the “U-shaped” elements all face the same direction as modified Li expressly presents the “U-shaped” elements as facing each other and provides no rationale or motivation to rotate the elements so as to all face the same direction as now required by Claims 1 and 9. As such, the prior art fails to disclose or render obvious the claimed subject matter of the instant invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721